Citation Nr: 1631877	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vascular dementia.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for stroke residuals, to include as secondary to an undiagnosed illness or secondary to an acquired psychiatric disorder or hypertension.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, hypertension, or stroke residuals.

5. Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for psychosis or mental disability for the purpose of establishing eligibility to treatment.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1984 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and from an October 2011 rating decision in of the VARO in San Juan, Puerto Rico.  

The San Juan, Puerto Rico RO has assumed the role of agency of original jurisdiction.

In the September 2009 VA Form 9, the Veteran requested a Board hearing, but in a December 2010 statement, he withdrew his Board hearing request and instead requested a hearing before a Decision Review Officer (DRO).  In February 2012, the Veteran submitted a statement cancelling his DRO hearing and requesting that the Board decide his claim based on the evidence of record.  The Veteran was notified in an October 2014 letter that another hearing was scheduled in October 2014.  Later, in October 2014, the Veteran again requested that the hearing be canceled.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In a previous remand, the Board instructed the RO to obtain the outstanding private treatment medical records from Drs. N.A. Ortiz Valentin, V.D. Silva Figueroa, and I. Ruiz-Gonzalez.  Specifically, the RO was to request that the Veteran submit the necessary medical releases in order to request the available treatment records.  See Board Remand dated November 9, 2015.  Upon remand the RO contacted the Veteran in November 2015 and January 2016, requesting that he send additional evidence that relates to his appeal that is not currently of record, particularly those from Drs. Valentin, Figueroa, and Ruiz-Gonzalez.  See Letters from the RO dated November 19, 2015 and January 19, 2016.  

In a VA Form 21-4138 received in February 2016, the Veteran declined to cooperate based on his belief that all the evidence requested by the RO had been submitted.  In light of the Veteran's misunderstanding that pertinent records from these physicians are not associated with the claims folder, the Veteran should be given another chance to provide an authorization for release of private medical records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).

In addition, the most recent VA medical records in the file were printed in November 2008.  The Veteran should be contacted and asked to identify relevant VA and non-VA treatment since that time.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit any necessary medical releases and then request any available treatment records from Drs. Valentin, Figueroa, and Ruiz-Gonzalez.  Any negative responses should be associated with the claims file.  The AOJ should specifically advise the Veteran that complete records from these physicians are not associated with the claims folder, and may be necessary to substantiate his claims.

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

